Citation Nr: 1225759	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected bilateral pes planus with tarsal syndrome, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979, and from June 1981 to July 1982. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2010, the Veteran was afforded a hearing before the undersigned; a copy of the transcript has been associated with the claims folder.  In April 2011, the Board remanded the claim for additional development.  The case has been returned to the Board for appellate consideration. 

During the pendency of this appeal, additional medical records were associated with the claims folder.  In its January 2012 informal hearing presenting, the Veteran's representative specifically indicated that it was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. 
§ 20.1304(c) (2011). 


FINDING OF FACT

The Veteran's pes planus with tarsal syndrome is not shown to be productive of bilateral marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 


CONCLUSION OF LAW

The criteria for a rating of in excess of 30 percent for service-connected bilateral pes planus with tarsal syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected bilateral pes planus with tarsal syndrome.  During his hearing, held in September 2010, he testified that he had received injections in both of his heels, that he could not put his weight on his feet, that he had daily foot pain.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The RO has evaluated the Veteran's bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2011). 

Under DC 5276, a 10 percent rating is warranted for flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, bilateral or unilateral. 

A 30 percent evaluation is assigned respectively for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (a 20 percent rating is warranted when these symptoms are unilateral). 

A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (a 30 percent rating is warranted when these symptoms are unilateral).  Id. 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6  (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2 , 4.6 (2011). 

In November 2008, the Veteran filed his claim for an increased rating.  In March 2009, the RO denied the claim.  The Veteran has appealed.  

The medical evidence for the time period in issue, see 38 C.F.R. § 3.400(o)(2)  (2011), consists of VA progress notes, dated as of November 2007, to include two VA examination reports.

VA progress notes show treatment for foot symptoms in November 2008, November 2009, with a number of treatments thereafter.  "Problem lists" note a wide variety of disorders, to include pes planus.  The reports of foot treatment note DJD (degenerative joint disease), pes planus, and keratoderma, and show that he primarily received treatment in the form of debridement of keratosis of the bilateral heels.  He also received a number of injections in his heels.  See e.g., VA progress notes, dated in August and December of 2010, July and September of 2011.  

A VA examination report, dated in January 2009, shows that the examiner stated that the Veteran's C-file had been reviewed, but that "access [was] blocked to X-rays, previous C&P and essentially anything of use."  By history, it was noted that the Veteran had progressively worse symptoms, with poor response to treatment (rest, elevation, and medication), and that he had plantar fasciitis, tarsal tunnel syndrome, and hyperkeratosis of the heels.  Treatment was noted to have been conservative, with no injections or surgery.  Standing and walking were "an ordeal."  The examiner noted that there was no history of trauma or surgery.  The Veteran was noted not to have swelling, heat, redness, fatigability, or weakness of either foot.  His feet were reportedly productive of pain, stiffness, and lack of endurance with pain noted from the foot and calf to the knee (all symptoms bilateral).  There was also hyperkeratosis of the bilateral heels.  The Veteran also complained of flare-ups one to three times per month, lasting more than two but less than 7 days, precipitated by walking or standing to excess, during which he claimed he could not stand or ambulate.  He was noted to use corrective shoes, orthotic inserts, and a cane.  He was noted to have retired from factory work in 1994, and to be unemployed.  

On examination of both feet, there was no swelling, instability, or weakness.  There was painful motion, tenderness, abnormal weight bearing, and a hobbling gait.  There were callosities, and an abnormal shoe wear pattern.  There was no skin or vascular foot abnormality.  There was hyperkeratosis of the calcaneus.  There was no evidence of a malunion or nonunion of the tarsal or metatarsal bones.  There was no forefoot malalignment, or mid-foot malalignment.  Arch was present on nonweight-bearing, but not on weight-bearing.  There was no muscle atrophy.  
Achilles alignment of the left foot was inward bowing on nonweight-bearing, and weight-bearing, that was partially correctable with manipulation, which produced pain.  Achilles alignment of the right foot was normal on nonweight-bearing, and inward bowing on weight-bearing, that was correctable with manipulation, which produced pain.  There was mild pronation on the left, and moderate pronation on the right.  There was pain on manipulation, bilaterally.  Left heel valgus was 15 degrees, correctable on manipulation.  Right heel valgus was 14 degrees, correctable on manipulation.  An X-ray report for the bilateral feet contains an impression noting no acute fracture or dislocation, mild degenerative changes, greater at the first two MTP (metatarsophalangeal) joints.  The diagnosis was bilateral tarsal tunnel syndrome.  Effects on daily activities due to tarsal tunnel syndrome were noted as "none" (driving, grooming, toileting, feeding), "mild" (dressing, bathing), "moderate" (traveling), "severe" (recreation, shopping, and chores), and "prevents" (sports, exercise) (the effects on daily activities due to plantar fasciitis were identical to these findings).  Effects on daily activities due to bilateral hyperkeratosis of calcaneii were noted as "none" (grooming, toileting, feeding), "mild" (dressing, bathing), "moderate" (driving, traveling, recreation, shopping, chores), "severe" (exercise), and "prevents" (sports).  Effects on daily activities due to bilateral tendonitis of Achilles insertion on calcaneus were noted as "none" (grooming, toileting, feeding), "mild" (dressing, bathing), "moderate" (driving, traveling, recreation, shopping, chores), "severe" (exercise), and "prevents" (sports) (the effects on daily activities due to bilateral arthritis of the tarsal navicular joints were identical to these findings).  

In an addendum, dated January 2010, the examiner stated that the Veteran's C-file had been reviewed, and that the conclusion was tarsal tunnel syndrome and DJD changes in the MP and dorsal aspect of the talonavicular have progressively worsened.  

A VA examination report, dated in May 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner noted that over the past one to two years, the Veteran's treatment has involved the use of custom orthotics, steroid injections about every three to four months, and debridement of callus from the heel area on a monthly basis.  The examiner stated that the Veteran's injections were for plantar fasciitis, and that this had been confirmed with the podiatrist.  The Veteran reported that the injections alleviated about 50-to-75 percent of his pain symptoms, and that he was able to walk much more comfortably and had "much less" foot pain beginning about two days after the injection, lasting for about 21/2 months before his symptoms gradually returned.  The Veteran stated that his custom shoes with inserts were also helpful as they provided arch support and cushioned his heels.  He reported taking an NSAID (Etodolac) for unrelated spine and other joint conditions which somewhat helped his foot pain.  The examiner noted that the Veteran provided a "complicated pattern of pain in the feet," and that "upon repeated questioning it is difficult to obtain a consistent description of his symptoms."  The examiner concluded that the "great majority of his pain" originated at the heel, at the anterior base of the heel, and somewhat on the lateral aspect as well.  This pain radiated to the arches and the toes, and up the medial aspect of the leg to about the knee level.  The examiner stated that the Veteran did not describe tarsal tunnel symptoms, although such symptoms can be vague, but that he had discussed the Veteran's symptoms with his podiatrist, and, "[H]e agreed that it probably contributes little if any to his overall foot symptoms."   The report notes a history of a progressively worsening course, with fair response to treatment.  Treatment was described to include medication (Etodolac, 300 milligrams, three times per day), steroid injections every three to four months injected to both plantar heel areas, custom-made shoes with inserts (which provided partial relief), and debridement of hyperkeratosis monthly.  The report states that there was no history of foot-related hospitalization or surgery, or trauma to the feet.  

By history, both feet had no swelling, heat, redness, fatigability, weakness, or lack of endurance.  There was pain and stiffness.  The pain was at the anterolateral base of the heel, radiating along the arch up to the toes, much worse on standing or walking than at rest.  There was hyperkeratosis at the lateral heel area.  There were no flare-ups.  Functional limitations were that he was unable to stand for more than a few minutes, or walk more than a few yards.  He wore corrective shoes with orthotic insert due to his plantar fasciitis, and pes planus, which had good efficacy.    

On examination (all findings bilateral), there was no evidence of swelling, instability, weakness, or abnormal weight-bearing.  There was painful motion, and tenderness.  There was mild degeneralized discomfort with manipulation of the forefoot while avoiding the areas affected by plantar fasciitis.  The anterolateral base of the heel was "very tender to moderate pressure," and there was mild tenderness along the plantar fascia extending towards the ball of the foot, especially the medial aspect.  There was an approximately 1/4 -inch thick hyperkeratosis of the lateral heel, and much less thick callus over the rest of the heel and the ball of the foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no forefoot malalignment, or mid-foot malalignment.  Arch was present on weight-bearing, and nonweight-bearing.  Achilles alignment was inward bowing on nonweight-bearing, and weight-bearing, that was correctable with manipulation, which did not produce pain.  There was no muscle atrophy.  Regarding tarsal tunnel syndrome, there was no tenderness over the tarsal tunnel, percussion over the posterior tibial nerve did not produce did not reproduce or cause other symptoms, and sensation over the posterior tibial nerve was normal, taking into account the callus from hyperkeratosis.  There was no abnormality of the Achilles tendon.  The plantar surfaces of the foot were nontender, with the exception of the areas affected by plantar fasciitis.   Gait was antalgic, with use of cane, with appearance of discomfort at the heel strike.  The report notes that the Veteran had last worked in 1998, and that there were no other effects on occupational activities.  The diagnoses were bilateral mild pes planus, mild tarsal tunnel syndrome of the bilateral feet, bilateral plantar fasciitis, and keratoderma of the bilateral feet.

Effects on daily activities from bilateral plantar fasciitis were noted as "none" (grooming, toileting, bathing, feeding), "mild" (driving, dressing, traveling), "moderate" (recreation, exercise, and shopping), "severe" (sports, and chores).  Effects on daily activities from bilateral foot DJD were noted as "none" (driving, grooming, toileting, dressing, bathing, feeding, and traveling), "mild" (recreation, and shopping), "moderate" (sports, exercise, and chores).  It was noted that there were no effects on daily activities from mild tarsal tunnel syndrome of the bilateral feet, or from keratoderma of the bilateral feet.  The examiner stated that he had reviewed evidence that included numerous podiatry consultation and clinic notes from 2003 to the present, and that he had consulted with the Veteran's podiatrist.  The examiner concluded that the Veteran's service-connected bilateral pes planus was "not manifested by marked pronation, symptoms of extreme tenderness of plantar surfaces of the feet, and/or marked inward displacement and severe spasm of the tendo Achilles on manipulation."  The examiner explained that the Veteran had a complicated array of foot conditions with overlapping symptoms, and that based on the Veteran's description of his symptoms, and the examination findings, "[i]t is apparent that the majority of his pain is due to his plantar fasciitis.  The examiner stated, "[t]his is separate and unrelated in his case to either his mild pes planus or tarsal tunnel syndrome."  The examiner explained that the Veteran described very significant improvement in his symptoms following steroid with anesthetic injections into the heel area for plantar fasciitis, and that this improvement occurred about 48 hours after the injection, which was very consistent with the expected response, and that the duration of the improvement (several months) was also common.  The examiner stated that the Veteran's podiatrist had been contacted to confirm the location and indication of these injections as being for plantar fasciitis and not any other condition.  The physical examination findings were noted to show a "rather mild pes planus condition," which is easily treated with custom orthotics and inserts.  His pes planus was "mild enough that it is barely visible" on X-ray.  There was still some arch present on weight-bearing, and the other physical examination findings were also mild.  His tarsal tunnel syndrome was also mild and "may essentially be asymptomatic at this time."  

The Board finds that the claim must be denied.  The May 2011 VA examination report shows that the examiner concluded that the Veteran's pes planus was "mild enough that it is barely visible" on X-ray, with some arch present on weight-bearing, and that the other physical examination findings were also mild.  The examiner further concluded that his tarsal tunnel syndrome was also mild, and that it, "may essentially be asymptomatic at this time."  The examiner stated that he had reviewed the Veteran's treatment back to 2003, and that he had contacted the Veteran's podiatrist to confirm that his injections were for plantar fasciitis and not any other condition.  The examiner concluded that the majority of the Veteran's pain is due to his plantar fasciitis, and that his plantar fasciitis is separate and unrelated to either his mild pes planus or tarsal tunnel syndrome."  The examiner's conclusion is accompanied by a sufficient explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board, therefore, finds that the Veteran's have reasonably been dissociated from his nonservice-connected symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the Board points out that while the criteria for a 50 percent rating under DC 5276 include "extreme tenderness" of the plantar surfaces of the feet, the other required criteria are not shown to have been met.  Specifically, there are no findings to show marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  

In summary, the Veteran's bilateral pes planus is not shown to have resulted in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, bilaterally, to warrant a higher evaluation under DC 5276.  The Board, therefore, finds that the preponderance of the evidence is against a rating in excess of 30 percent for bilateral pes planus with tarsal tunnel syndrome, and that the claim must be denied. 

The Board has also considered whether an evaluation in excess of 30 percent is warranted on the basis of functional loss due to pain.  However, the Veteran's subjective complaints of pain have already been contemplated in the criteria of DC 5276.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board concludes that the Veteran is most appropriately evaluated at the 30 percent rate under DC 5276. 

The Board has examined all other Diagnostic Codes pertinent to disabilities of the foot.  Claw foot, and malunion or nonunion of tarsal or metatarsal bones, have not been demonstrated.  Thus Diagnostic Codes 5278, and 5283 are not for application. 38 C.F.R. § 4.71a , DC 5278, 5283.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (noting that VA has a duty to acknowledge ad consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions). 

In deciding the Veteran's increased rating claim, the Board has considered the Court's decision in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran's disability has consistently approximated the criteria for no more than a 30 percent rating throughout the appeal period, and that separate rating periods are not in order. 


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2008, and January 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA medical records, have been obtained, and the Veteran has been afforded two examinations.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Mayfield, 19 Vet. App. at 103.    

In April 2011, the Board remanded this claim.  The Board directed that the Veteran be afforded another examination, and that the examiner specifically be requested to comment on whether the Veteran's disability is manifested by marked pronation, symptoms of extreme tenderness of plantar surfaces of the feet and/or marked inward displacement and severe spasm of the tendo achillis on manipulation.  In May 2011, the Veteran was afforded another VA examination, and the examiner's findings, discussed supra, are in compliance with the Board's remand.  Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 






ORDER

Entitlement to an increased rating for service-connected bilateral pes planus with tarsal syndrome, currently evaluated as 30 percent disabling, is denied.  


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


